911 F.2d 721Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Chase CLEMENT, Plaintiff-Appellant,v.H. Mebane TURNER, Lawrence M. Katz, Natalie H. Rees, StephenA.G. Davison, M. Michele Gilligan, State of Maryland,University of Baltimore, United Student Aid Funds,Incorporated, Defendants-Appellees.
No. 90-2364.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 19, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (C/A No. 89-3164-N)
Chase Clement, appellant pro se.
Richard Allan Weitzner, Office of the Attorney General of Maryland, Baltimore, Md., John G. Gill, Jr., Gill & Sippel, Rockville, Md., for appellees.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Chase Clement appeals from the district court's order denying relief under 42 U.S.C. Secs. 1983 and 1985.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Clement v. Turner, C/A No. 89-3164-N (D.Md. Mar. 22, 1990).  We deny Clement's motion to order the attorney general's office to certify standing to represent the appellees.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.